Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 1 of 21 Pageid#: 651




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

    SHERRY ROBERTS FLANAGAN,                             )
                                                         )
         Plaintiff,                                      )
                                                                    Civil Action No. 7:19CV00413
                                                         )
    v.                                                   )
                                                                    MEMORANDUM OPINION
                                                         )
    PITTSYLVANIA COUNTY, VIRGINIA,                       )
                                                                    By: Hon. Glen E. Conrad
    et al.,                                              )
                                                                    Senior United States District Judge
                                                         )
         Defendants.                                     )

         Sherry Roberts Flanagan originally filed a complaint in Roanoke City Circuit Court

seeking monetary damages for claims of state law defamation (Count I); wrongful termination in

retaliation for First Amendment expression, in violation of 42 U.S.C. § 1983 (Count II); and an

alleged due process violation under § 1983 (Count III). Defendants include Pittsylvania County,

Virginia (the “County”); Nancy Eanes, Patricia Evans, and Andrea Johnson, in their official

capacities as members of the Local Department of Social Services (“DSS”) Board; Ronald

Scearce, in his individual capacity and in his official capacity as a member of the Local DSS Board

and County Board of Supervisors; Henry Hurt; and Victor Ingram. Scearce, the County, Hurt, and

Ingram removed the case to this court 1 and filed motions to dismiss.

         On October 18, 2019, the parties appeared before the court on the defendants’ motions to

dismiss. At that hearing, the court informed Flanagan that her allegations were insufficient, but

granted her leave to file an amended complaint. Flanagan has since amended her claims, and the

defendants have filed follow-on motions to dismiss. On March 16, 2020, the parties again

appeared before the court for a hearing on defendants’ renewed motions. Thereafter, the court



1
         It remains uncontested that Eanes, Evans, and Johnson have not been served. ECF No. 1 at 2. The court will
therefore dismiss the claims against them without prejudice. Fed. R. Civ. P. 4(m).
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 2 of 21 Pageid#: 652




entered an order that permitted the parties to submit certain supplemental briefing. These motions

are now ripe for review. For the reasons stated, the court will grant the motions in part and deny

them in part.

                                           Background

       The following allegations are taken from Flanagan’s amended complaint.                Flanagan

couches her claims amid a hazy plot to restructure a local social services board and to oust her

from office. The motive behind that alleged campaign was to “advance a political agenda and

weaken DSS autonomy and authority.” Am Compl. ¶ 5.

       In 2006, Flanagan was hired as a DSS Supervisor. In 2009, Flanagan was promoted to

DSS Director, and she held that position until her termination in August 2018. The County governs

itself through an elected seven-member Board of Supervisors, of which Scearce is a member. Id.

¶¶ 1–5. Scearce is also a member of the Local DSS Board.

       According to Flanagan, “[t]he plan to defame and terminate” her “commenced . . . in

January 2018, when a DSS employee, “and others,” complained about a “hostile work environment

created by [] Flanagan.”     Id. ¶ 6.   In February 2018, Scearce began referring to DSS as

“persecut[ing]” its employees, stating that Flanagan was “going after people still working at DSS

that she believes are a threat,” and referred to her as a “bully.” Id. ¶ 8. Scearce also spoke with

local media, and described Flanagan as creating a hostile work environment, “deriding her

leadership ability, and attacking her personal and professional character.” Id. ¶¶ 13, 56.

       Hurt is a local reporter and Ingram is an independent investigator. In April 2018, both

“began attacking [] Flanagan’s personal and professional reputation on social media and through

the local news media.” Id. ¶ 18. Hurt and Ingram allegedly did so in furtherance of a mutual plan

with Scearce. Id. This alleged campaign included references to Flanagan as an “abuser,” a “liar,”



                                                 2
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 3 of 21 Pageid#: 653




a “witch,” and a “donkey” on social media, but Flanagan does not identify which of the defendants

said what. Id. ¶ 19. 2 Ingram also created a weekly Facebook post called “Sherry’s Shenanigans.”

Id. ¶ 19. Flanagan provides a scattershot array of purportedly defamatory statements, which

includes statements by non-parties. Id. ¶ 56; Am. Compl. Ex. B.

        During the spring and summer of 2018, the Local DSS Board “called special meetings and

held interviews” with certain current and former DSS employees to “discuss and investigate DSS

and [] Flanagan.” Am. Compl. ¶ 15. Flanagan alleges that she did not have an adequate

opportunity to respond to this investigation. Other individuals, including six DSS employees, aired

grievances about Flanagan in a public meeting as well; others spoke favorably of Flanagan. Id. ¶¶

22–23. During this time, the Commonwealth also investigated the allegations of a hostile work

environment at DSS. On June 25, 2018, the Commonwealth released its findings and conclusions

that there was no hostile work environment, and that Flanagan and DSS were “generally” in

compliance with state laws and regulations. Id. ¶¶ 24–27, 66.

        Even after this report, efforts against Flanagan continued. On July 5, 2018, Scearce

requested that an accountant audit a credit card used by Flanagan’s department. Id. ¶ 29. The

accountant responded that certain receipts were missing, and that “too much petty cash” was on

hand, but that there were no “purchasing irregularities.” Id. ¶ 30; Am. Compl. Ex. B at 5 (auditor

“noted repeated issues with poor documentation on credit card statements and one instance of

questionable use of public funds”). On July 17, 2018, Scearce encouraged other members of the

Board of Supervisors to follow Ingram’s and Hurt’s social media accounts, and referred to DSS as

a “corrupt situation” and a “mess,” and asked the Virginia State Police to investigate “corruption,”


2
         Regarding the word “liar,” Ingram’s report recounts a third-hand statement by a school board member who
called Flanagan a liar. The word “abuser” appears in the context of Ingram discussing DSS’s allegedly “ineffective
investigation” into an assault on one of Ingram’s family members by his father, and does not refer to Flanagan as an
abuser. Am. Compl. Ex. A at 2–3; Ex. B at 74–75.

                                                         3
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 4 of 21 Pageid#: 654




despite the accountant’s findings. Id. ¶¶ 35–37; Ex. B at 89–90 (Scearce Facebook post stating

that a new DSS director and a new law firm to represent the County “will go a long way to

eliminating the corruption at out [sic] local level. Seems like someone at the top will have to deal

with ALL of the corruption at the state level.”); id. at 115 (Scearce stated, regarding the Local DSS

Board, that “I think I have an innate ability to recognize a corrupt situation when I see one.”). That

same day, Scearce referred to DSS as an “appalling work environment.” Id. ¶ 36.

       On July 26, 2018, the County Board of Supervisors held a closed session. Flanagan alleges

on information and belief that Scearce made defamatory remarks there, but does not allege what

they might have been. Id. ¶ 38. Flanagan also alleges that she was not given an opportunity to

respond in this meeting.

       According to Flanagan, Hurt hired Ingram to create a “biased report” that accused Flanagan

of running a “cancerous operation.” Id. ¶ 43. Flanagan attaches Ingram’s report to her amended

complaint as Exhibit A.       Ingram’s report described his experience as a law enforcement

investigator, and in conducting investigations of child abuse in particular. Am. Compl. Ex. A.

Ingram purported to have interviewed about 20 “informants” and “subjects,” including numerous

“ex or current” DSS employees between March and August 2018, and included their supposed

statements. Among other things, the report recounted allegations that DSS employees were

instructed to falsify timesheets, that drug abuse (and the coverup thereof) took place in DSS, that

Flanagan billed at “unreasonably high unapproved rates,” and that there were “Pay for Play

Scams.” Am. Compl. ¶ 45. Ingram’s report was sent to the County Administrator and County

Board of Supervisors in August 2018. Id. ¶ 44. Hurt and Scearce also became informed of the

report’s contents before publication.




                                                  4
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 5 of 21 Pageid#: 655




        On August 15, 2018, Flanagan spoke to the Virginia Department of Social Services. Id. ¶

46–47. Flanagan described the results of the state audit and investigation, including the finding

that leadership was working on “strengthening” the local DSS. Id. She also stated that complaints

about those findings were “an assault on the Social Services System as a whole,” and that her

department’s statutory duties were being hindered. Id. ¶¶ 47–48. Flanagan alleges that her speech

“enraged” the defendants. Id. ¶ 49. A State Department of Social Services Deputy Commissioner

called the actions against Flanagan “one of the worst cases of cyber-bullying I’ve ever seen.” Id.

¶ 50.

        The Local DSS Board voted 4-3 to terminate Flanagan on August 30, 2018, with Scearce,

Eanes, Evans, and Johnson voting in favor of the termination. Id. ¶ 53. Flanagan alleges that the

County is liable for the acts and/or omissions of Scearce. Id. ¶ 54. Eanes, Evans, and Johnson

appear to have no other involvement in this case.

                                       Standard of Review

        To survive a motion under Federal Rule of Civil Procedure 12(b)(6), the “[f]actual

allegations [in the complaint] must be enough to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A “formulaic recitation of the elements of

a cause of action will not do.” Id. Relief, in other words, must be “plausible.” Id. at 556.

“[C]onclusory allegation[s]” are “entirely insufficient.” Mayfield v. Nat’l Ass’n for Stock Car

Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (“NASCAR”) (citing Ashcroft v. Iqbal, 556

U.S. 662 (2009)). However, a Rule 12(b)(6) motion “tests the sufficiency of the complaint, not its

veracity,” and the court must “draw all reasonable inferences in favor of the plaintiff.” Ray v.

Roane, 948 F.3d 222, 226, 230 (4th Cir. 2020) (internal quotation marks omitted).




                                                  5
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 6 of 21 Pageid#: 656




                                             Discussion

I.     Claims Arising Under 42 U.S.C. § 1983

       Flanagan brings claims under 42 U.S.C. § 1983—alleging retaliation for speech protected

under the First Amendment of the United States Constitution and deprivation of due process—

against the County; Scearce in his official capacities as a member of the Local DSS Board and a

member of the County Board of Supervisors; and Eanes, Evans, and Johnson in their official

capacities as members of the Local DSS Board. Am. Comp. at 1, 22–27. To state a cause of action

under § 1983, a plaintiff must allege that she has been deprived of a right guaranteed by the

Constitution or laws of the United States and that this deprivation resulted from conduct committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). If there is no

violation of a federal right, there is no basis for a claim under § 1983. Clark v. Link, 855 F.2d 156,

161 (4th Cir. 1988).

       a.      Claims Against the County

       Scearce and the County move to dismiss Flanagan’s § 1983 claims in part on the basis that

the County is not a proper defendant in this case. A county may be found liable under 42 U.S.C.

§ 1983 only “when execution of a government’s policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury.”

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). A municipality cannot be held liable

under § 1983 solely because it employed a tortfeasor. Id. at 691. “[M]unicipal liability may,”

however, “be imposed for a single decision by municipal policymakers under appropriate

circumstances.” Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986). To hold a municipality

liable, the decisionmaker must possess “‘final authority to establish municipal policy with respect

to the action ordered.’” Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (quoting Pembaur,

475 U.S. at 481).

                                                  6
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 7 of 21 Pageid#: 657




       Resolution of the County’s motion requires a recounting of the complex bureaucracy that

applies to Virginia social services. Virginia law entrusts the supervision of local social services

departments to the Commissioner of Social Services (the “Commissioner”) and the State Board of

Social Services (the “State Board”). Wolf v. Fauquier Cty. Bd. of Supervisors, 555 F.3d 311, 321

(4th Cir. 2009); Bockes v. Fields, 999 F.2d 788, 789 (4th Cir. 1993). By statute, Virginia’s

Governor appoints both the Commissioner and the members of the State Board. Va. Code Ann.

§§ 63.2-200, 63.2-215. In addition, the Commissioner manages the Department of Social Services

for all of Virginia. Id. § 63.2-203.

       At the same time, Virginia’s counties have local departments of social services. These

local departments help to “implement the programs enacted by the Commonwealth.” Bockes, 999

F.2d at 789. In turn, these local departments are overseen by local boards of social services, whose

members are appointed by their respective county from a list of candidates provided by the

Commissioner. Wolf, 555 F.3d at 321-22. Each local board also selects a local director, who

manages day-to-day social services. Bockes, 999 F.2d at 789. Beyond the power to appoint local

directors, “municipalities have no control over the operations of local social services boards or

departments.” Wolf, 555 F.3d at 322. At the end of the day, local boards report to the

Commissioner and State Board, not to counties. Id.

       The Commissioner and State Board also retain final authority over personnel decisions at

both the state and local levels. Bockes, 999 F.2d at 789. For example, the State Board establishes

“minimum education, professional and training requirements and performance standards for the

personnel employed by the Commissioner and local boards.” Va. Code Ann. § 63.2-219. The

Commissioner must “remove each employee who does not meet such standards.” Id. § 63.2-208.

While employees “serve at the pleasure of the local board” and local director, the local board must



                                                 7
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 8 of 21 Pageid#: 658




adhere to guidelines promulgated by the State Board when it hires and fires personnel. Id. § 63.2-

326. Likewise, the Commissioner oversees the training of all personnel on the local boards and in

the local social services departments. Id. § 63.2-204; Fields v. Prater, 566 F.3d 381, 383–84 (4th

Cir. 2009) (“Under state law and regulations adopted by the State Board, all DSS employees are

to be hired on the basis of merit . . . .”). Simply stated, local boards report to the Commissioner

and State Board, not to counties. Wolf, 555 F.3d at 322.

       In this case, Flanagan was the local director for the County DSS. Under Virginia law, it is

presumed that she was appointed by the Local DSS Board, which serves as the local social services

board for the County. The policies followed by the Department are found in the Virginia Code,

the Virginia Department of Social Services Manual, and the Virginia Administrative Code—all of

which are drafted by the Commonwealth of Virginia, not the County. Wolf, 555 F.3d at 322.

Although the Local DSS Board—whose members are appointed by the County—is tasked with

selecting directors, like Flanagan, the Local DSS Board ultimately reports to the Commissioner

and the State Board, not to the County. Moreover, the County does not hire, train, or supervise

local directors or employees; it has no powers other than selecting the members of the Local DSS

Board. Id. And even this limited power may only be exercised “[s]ubject to the personnel

standards and regulations of the [State Board].” Va. Code Ann. § 63.2-325. Finally, Virginia law

provides that local directors are actually agents of the Commissioner, not the County. Id. § 63.2-

333. Thus, Flanagan’s claims relate to personnel decisions over which only the State Board and

the Commissioner have policy-making authority, again, not the County. See Wolf, 555 F.3d at

322; Ross v. Cty. of Franklin, Virginia, No. 7:14-CV-0051, 2015 WL 7308678, at *4 (W.D. Va.

Nov. 19, 2015).




                                                8
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 9 of 21 Pageid#: 659




       In the alternative, Flanagan argues that the County can be considered a joint employer with

the Commonwealth in this case. ECF No. 43 (citing Butler v. Drive Auto. Indus. of Am., Inc., 793

F.3d 404 (4th Cir. 2015)). If two parties “share or co-determine those matters governing the

essential terms and conditions of employment,” they may be considered joint employers. Bristol

v. Bd. of Cty. Comm’rs, 312 F.3d 1213, 1218 (10th Cir. 2002) (en banc) (quoting Virgo v. Riviera

Beach Assocs., Ltd., 30 F.3d 1350, 1360 (11th Cir. 1994)). Stated otherwise, the court looks at

“whether both entities ‘exercise significant control over the same employees.’” Id. (quoting

Graves v. Lowery, 117 F.3d 723, 727 (3d Cir. 1997)).

       The court has examined this question before, relying on Wolf and Bockes. In Ross, the

court explained that “Virginia law does not give the County any control over the local social

services functions, except for appointing members of the Board. The County does not hire, train,

or supervise local social services directors or employees . . . . [O]nly the Commissioner and the

State Board have that authority.” Ross, 2015 WL 7308678, at *4. Flanagan appears to argue that

this court was wrong in Ross and that the United States Court of Appeals for the Fourth Circuit

was wrong in Wolf. According to Flanagan, these 2015 and 2009 decisions did not account for

statutory amendments made in 2002. ECF No. 43 at 13 (“Wolf . . . relied heavily on Bockes,

which analyzed the question of what entity was the proper employer under Virginia law, as it

existed in 1993. However, the Code of Virginia was amended in 2002, whereby giving a locality

greater control over a Local DSS Board.”). This argument is unavailing. It is enough to state that

Wolf is binding on this court, which cannot overrule the Fourth Circuit.

       For these reasons, the court will dismiss Flanagan’s claims against the County. On that

same basis, the court will dismiss Flanagan’s claims against Scearce in his official capacity as a

member of the County Board of Supervisors. See Hughes v. Blankenship, 672 F.2d 403, 406 (4th



                                                9
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 10 of 21 Pageid#: 660




Cir. 1982) (“[D]amages may be awarded against a defendant in his official capacity only if they

would be recoverable against the governmental entity itself.”). Thus, the court is left to evaluate

the claims against Scearce in his individual capacity, and in his official capacity as a member of

the Local DSS Board. See Wolf, 555 F.3d at 322 (“The proper defendant was [] not Fauquier

County Board of Supervisors, but rather Fauquier County Social Services Board.”). 3

        b.       Retaliation for Protected First Amendment Speech

        The First Amendment protects public employees from being fired in retaliation for

speaking on matters of public concern. See McVey v. Stacy, 157 F.3d 271, 277 (4th Cir. 1998)

(citing Pickering v. Board of Educ., 391 U.S. 563, 573 (1968)). To decide whether a public

employee has stated a claim for retaliatory discharge under the First Amendment, courts must

determine “(1) whether the public employee was speaking as a citizen upon a matter of public

concern or as an employee about a matter of personal interest; (2) whether the employee’s interest

in speaking upon the matter of public concern outweighed the government’s interest in providing

effective and efficient services to the public; and (3) whether the employee’s speech was a

substantial factor in the employee’s termination decision.” Id. at 277–78. “The first two prongs

present questions of law to be resolved by the court, and the third prong is a question of fact best

resolved on ‘summary judgment only in those instances when there are no causal facts in dispute.’”

Lane v. Anderson, 660 F. App’x 185, 191 (4th Cir 2016) (quoting Love-Lane, 355 F.3d at 776).

The second prong, however, is a context-intensive inquiry. See McVey, 157 F.3d at 278 (listing

nine factors to be balanced) (quoting Rankin v. McPherson, 483 U.S. 378, 388–91 (1987)).




        3
          Thus far, an Eleventh Amendment defense has not been asserted in this case. See Wolf, 555 F.3d at 322
(declining to consider whether the Fauquier County Social Services Board might assert a successful Eleventh
Amendment defense).

                                                      10
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 11 of 21 Pageid#: 661




        As to the first element of the McVey test, the court believes it is plausible that Flanagan’s

August 15, 2018 speech to the Virginia DSS addressed a matter of public concern. “[T]he

touchstone for deciding if speech involves a matter of public concern is whether its content

implicates the public welfare.” Carey v. Throwe, 957 F.3d 468, 475 (4th Cir. 2020). Courts

“consider the character of speech in this regard by taking into account the content, form, and

context of a given statement. By contrast, comments properly characterized as personal grievances

about conditions of employment are not matters of public concern.” Lane, 660 F. App’x at 191–

92 (discussion of police shooting was a matter of public concern) (internal quotation marks and

citations omitted). But even statements that are “minor in comparison to other cases” may still be

“deserving of constitutional protection.” Dunn v. Millirons, 176 F. Supp. 3d 591, 604 (W.D. Va.

2016), aff’d, 675 F. App’x 314 (4th Cir. 2017) (Conrad, J.) (statements regarded alleged animal

abuse); Meredith v. Russell County Sch. Bd., 133 F. Supp. 3d 838, 844 (W.D. Va. 2015), aff’d,

669 F. App’x 122 (4th Cir. 2016) (holding that complaints regarding a county official’s misuse of

the school bus garage for the purpose of obtaining inspection stickers for his personal vehicles,

while “minor,” nonetheless addressed a matter of public concern). As recounted in the amended

complaint, Flanagan spoke about the results of a state audit of an important government agency,

reforms following that audit, and reactions to the audit by the Local DSS Board. She spoke at

some length about the DSS’s functioning. Am. Compl. ¶¶ 46–49, 61. Accordingly, the court

believes it is plausible that her speech was made as a citizen and concerned a matter of public

interest.

        Flanagan also offers facts that sufficiently satisfy the second and third elements of this

claim. Again, Flanagan made this speech on her own time: she alleges that she took personal

leave to speak to the Virginia DSS. She also spoke about aiding, not hindering, DSS’s functioning.



                                                 11
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 12 of 21 Pageid#: 662




Moreover, the amended complaint provides no indication that Flanagan’s comments had any

detrimental effect on DSS or the Local DSS Board. At this stage, and viewing the facts in

Flanagan’s favor, the court can reasonably infer that Flanagan’s interest in speaking on a matter of

public concern outweighed any countervailing interest of her employer. The court therefore

concludes that the second element of the McVey test is plausibly satisfied. Further, Flanagan

alleges that her speech “enraged” the defendants, and that she was fired approximately two weeks

after it. Id. ¶ 61. These allegations permit a plausible inference of causation and therefore satisfy

the third element. See Tobey v. Jones, 706 F.3d 379, 390–91 (4th Cir. 2013).

       Finally, the court must determine whether Scearce has shown he is entitled to qualified

immunity at this stage. Qualified immunity shields government officials performing discretionary

functions from personal-capacity liability for civil damages under § 1983, “‘insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Wilson v. Layne, 526 U.S. 603, 609 (1999) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). “Government officials are entitled to the defense of

qualified immunity unless a § 1983 claim satisfies a two-prong test: (1) the allegations underlying

the claim, if true, substantiate the violation of a federal statutory or constitutional right; and (2)

this violation was of a clearly established right of which a reasonable person would have known.”

Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 306 (4th Cir. 2006) (internal quotation

marks omitted). To withstand a motion to dismiss, a § 1983 plaintiff must allege facts that, “if

true, show a violation of clearly established constitutional rights.” Goines v. Valley Cmty. Servs.

Bd., 822 F.3d 159, 169 (4th Cir. 2016).

       To determine whether a right was clearly established, courts look to cases from the United

States Supreme Court, the Fourth Circuit, or the highest court of the state in which the action arose.



                                                 12
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 13 of 21 Pageid#: 663




Owens ex rel. Owens v. Lott, 372 F.3d 267, 279 (4th Cir. 2004). In the absence of “directly on-

point, binding authority,” courts may also consider whether “the right was clearly established

based on general constitutional principles or a consensus of persuasive authority.” Booker v. S.C.

Dep’t of Corr., 855 F.3d 533, 543 (4th Cir. 2017). And there need not be “a case directly on point,

but existing precedent must have placed the statutory or constitutional question beyond debate.”

Ashcroft v. al–Kidd, 563 U.S. 731, 735 (2011). Stated otherwise, “a constitutional right is clearly

established when ‘its contours [are] sufficiently clear that a reasonable official would understand

that what he is doing violates that right.’” Ridpath, 447 F.3d at 313 (quoting Hope v. Pelzer, 536

U.S. 730, 739 (2002)).

       As described above, the court concludes that Flanagan has plausibly stated a claim of

retaliation, and thus, that claim survives the first step of the qualified immunity test. See Ridpath,

447 F.3d at 320. The court also concludes that Flanagan has articulated a right that was “clearly

established” at the time it was allegedly violated. For many years, “a long line of decisions,” from

the United States Supreme Court and the Fourth Circuit, has “established that a public employee

could not be fired solely for making protected statements.” Id. at 320–21. Accepting her

allegations as true, and drawing reasonable inferences in her favor, that is what Flanagan plausibly

alleges was done in this case, and thus her retaliation claim survives the second step of the qualified

immunity test at this procedural stage.

       Scearce also argues that, as a single member of the Local DSS Board, it is not clearly

established that he could violate Flanagan’s rights. “In order for an individual to be liable under

§ 1983, it must be affirmatively shown that the official charged acted personally in the deprivation

of the plaintiff's rights.” See Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (internal

quotation marks and citations omitted). Thus, officials who have “played key roles” in an alleged



                                                  13
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 14 of 21 Pageid#: 664




violation, such as by “authoriz[ing]” or “seeking and recommending approval” of the actions at

issue may be subject to liability under § 1983. Williamson v. Stirling, 912 F.3d 154, 171–72 (4th

Cir. 2018). In this case, Flanagan alleges that Scearce led the charge against her and voted for her

termination. The court concludes that these allegations are sufficient to survive the defense of

qualified immunity at this stage. See Roncales v. Cty. of Henrico, No. 3:19-CV-234, 2020 WL

1545883, at *12 (E.D. Va. Mar. 31, 2020) (“Although McDowell, Oughton, Roberts, and Gerald

may yet possess a claim of qualified immunity in their individual capacities, the Court cannot

conclusively reach that finding at this stage of the litigation. What the individual Defendants did

here may be better explained through discovery.”) (citing DiMeglio v. Haines, 45 F.3d 790, 795

(4th Cir. 1995)). As a result, the court must deny Scearce’s motion for qualified immunity at this

stage, although he may re-raise the defense at summary judgment. Behrens v. Pelletier, 516 U.S.

299, 306–07 (1996) (recognizing that a defendant can raise the qualified-immunity defense at both

the motion to dismiss and summary judgment stage); see also McVey, 157 F.3d at 278–79

(affirming district court’s decision to defer ruling on qualified immunity until “record is better

developed” in part because complaint did not “resolve on its face” “whether the agency’s interests

outweighed [plaintiff’s] interest in speaking out publicly”).

       Accordingly, the court denies the motions to dismiss the retaliation claim against Scearce

in his individual capacity and in his official capacity as a member of the Local DSS Board.

       c.      Due Process Deprivation of Liberty Interest

       The court next examines Flanagan’s Due Process claim. “To state [a] liberty interest claim

under the Due Process Clause, a plaintiff must allege that the charges against [her]: (1) placed a

stigma on [her] reputation; (2) were made public by the employer; (3) were made in conjunction

with [her] termination or demotion; and (4) were false.” Sciolino v. City of Newport News, 480

F.3d 642, 646 (4th Cir. 2007) (citing Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 167, 172
                                                 14
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 15 of 21 Pageid#: 665




n.5 (4th Cir. 1988)). Second, the employee “must demonstrate that [her] liberty was deprived

without due process of law,” namely “notice and opportunity to be heard, with an opportunity “to

clear [her] name against [the] unfounded charges.” Cannon v. Vill. of Bald Head Island, N.

Carolina, 891 F.3d 489, 501–02 (4th Cir. 2018) (internal quotation marks omitted). In assessing

such claims, the Fourth Circuit has “distinguished statements that imply such serious character

defects from statements that simply allege incompetence.” Ridpath v. Bd. of Governors Marshall

Univ., 447 F.3d 292, 308 (4th Cir. 2006) (citations omitted).

       The court believes that Flanagan has stated a plausible claim that she was deprived of a

liberty interest without due process. As to the first element under Sciolino, Scearce’s “corruption”

allegations could constitute an actionable stigma on Flanagan’s reputation that Flanagan was given

no opportunity to clear. See Sciolino, 480 F.3d at 647 n.2 (allegations that employee had tampered

with odometer implied “serious character defects such as dishonesty”) (internal quotation marks

omitted); Cox v. N. Va. Transp. Comm’n, 551 F.2d 555, 557–58 (4th Cir. 1976) (affirming the

trial court’s determination that the plaintiff’s liberty interest was infringed when her employer

publicly linked her discharge to an investigation of financial irregularities, thus “insinuating

dishonesty”). Moreover, Scearce made these statements during public hearings, which were

transcribed in official records and reported in the press. Thus, Flanagan has satisfied the second

element of her claim at this stage. See Sciolino, 480 F.3d at 650 (“[A]n employee must allege (and

ultimately prove) a likelihood that prospective employers (i.e., employers to whom he will apply)

or the public at large will inspect the file.”). Looking to the third element, certain of Scearce’s

statements were made shortly before he voted to terminate Flanagan, and as part of an alleged

months-long crusade to remove Flanagan from office. Therefore, it is plausible that Scearce’s

statements were made in conjunction with Flanagan’s termination. See Socol v. Albemarle Cty.



                                                15
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 16 of 21 Pageid#: 666




Sch. Bd., 399 F. Supp. 3d 523, 539 (W.D. Va. 2019) (Conrad, J.) (defendant “disclosed the

information at issue concurrently with, or in close proximity to” termination). As to the fourth

element, the allegations of corruption are plausibly false in light of the accountant’s audit,

Flanagan’s assertions that they are false, and viewing the facts in Flanagan’s favor. Flanagan also

alleges that she was given no opportunity to clear her name.

       Finally, the court is constrained to deny Scearce qualified immunity as to Flanagan’s liberty

interest claim at this stage. As with her retaliation claim, the court concludes that Flanagan alleges

facts making her liberty interest claim plausible. Thus, the claim survives the first prong of the

qualified immunity test. See Ridpath, 447 F.3d at 313.

       The court is left to determine whether the constitutional right at issue was clearly

established at the time it was allegedly violated. The court concludes that it was. At the time of

Flanagan’s termination in August of 2018, it was clearly established that “‘notice and an

opportunity to be heard are essential’ when a public employee’s liberty interest is infringed by a

charge implying such serious character defects as ‘dishonesty[] or immorality’ lodged in the course

of an injury such as failure to rehire.’” Id. at 313 (quoting Bd. of Regents of State Colleges v.

Roth, 408 U.S. 564, 573 (1972)). “In the wake of Roth and its progeny, [the Fourth Circuit] has

reiterated and expounded on the requirements of such a liberty interest claim on numerous

occasions.” Id. The Fourth Circuit has provided “concrete examples of the types of public

statements implying the existence of serious character defects such as dishonesty and immorality.”

Id. at 314. The examples include a statement linking an employee’s discharge to the investigation

of financial irregularities. Id. (citing Cox, 551 F.2d at 557–58). “In each of these scenarios, the

charge at issue can be understood to insinuate dishonesty and other serious character defects.” Id.

Here, the court believes that Scearce’s alleged charge that Flanagan was “corrupt” is not



                                                 16
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 17 of 21 Pageid#: 667




meaningfully distinguishable from these cases. As a result, existing precedent gave Scearce “fair

warning” that the accusation at issue was “just the type of charge that implicates a protected liberty

interest.” Id.; Cox, 551 F.2d at 557–58 (affirming judgment where commission and its officers

accused plaintiff of abusing expense account); see also Socol, 399 F. Supp. 3d at 542 (concluding

that it was clearly established that “tying [plaintiff’s] termination to the deliberate and egregious

misuse of purchase cards” implicated plaintiff’s liberty interest).

         In conclusion, the court denies the motions to dismiss the Due Process claim against

Scearce in his individual capacity and in his official capacity as a member of the Local DSS Board.

II.      Defamation

         Flanagan brings a defamation claim against Scearce, Hurt, and Ingram. “In Virginia, the

elements of libel are (1) publication of (2) an actionable statement with (3) the requisite intent.”

Chapin v. Knight–Ridder, Inc., 993 F.2d 1087, 1092 (4th Cir. 1993). As to this third element,

plaintiffs like Flanagan 4 must plausibly allege that a defamatory statement was made with “actual

malice”: that is, “with knowledge that it was false or with reckless disregard of whether it was

false or not.” New York Times Co. v. Sullivan, 376 U.S. 254, 279–80 (1964); Gertz v. Robert

Welch, Inc., 418 U.S. 323, 345 (1974). “Reckless disregard” under this standard requires that the

speaker “in fact entertained serious doubts as to the truth of his publication.” St. Amant v.

Thompson, 390 U.S. 727, 731 (1968). In pleading this state of mind, plaintiffs must abide by the

well-known standards under Iqbal and Twombly. See NASCAR, 674 F.3d at 377. As set forth

below, the court concludes that Flanagan has failed to plausibly plead actual malice. 5


4
          Flanagan concedes that she is a “a limited purpose public” figure, and that the actual malice standard applies
in this case. See ECF No. 36 at 20.

5
         As a result, the court need not wade through the bog of purportedly “defamatory” statements in the amended
complaint to determine which are protected opinion and which are potentially actionable, and most critically, which
were actually said by a defendant in this case. It suffices to say that nearly all of them are non-actionable. See, e.g.,
Nigro v. Va. Comm. University/Medical College of Va., 492 F. App’x 347, 356 (4th Cir. 2012) (statements “based

                                                          17
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 18 of 21 Pageid#: 668




        Flanagan’s principal, non-conclusory allegations related to actual malice are narrow. Am.

Compl. ¶¶ 65–68. First, she alleges that Virginia authorities investigated the allegations that

Flanagan’s department was a hostile work environment, and issued a June 25, 2018 report on them.

Am. Compl. ¶¶ 24–28, 66.              The report concluded that “DSS maintains ‘a positive work

environment’ and ‘performs well and meets or exceeds performance targets for most public

assistance programs,’” and that the Local DSS “generally” complied with applicable laws. Id.

Further, on Scearce’s request, an accountant audited credit card activity at the DSS on July 10,

2018. The accountant concluded that certain receipts were missing and that there was too much

petty cash on hand, but found no other irregularities. Id. ¶¶ 29–31. Therefore, according to

Flanagan, the defendants’ statements about her were made with actual malice.

        To begin, the state investigation on the hostile work environment allegations and the

accountant’s audit do not allow a plausible inference of actual malice regarding statements made

before those events took place. The actual malice inquiry involves examining a defendant’s state

of mind “at the time of publication.” Tomblin v. WCHS-TV8, 434 F. App’x 205, 211 (4th Cir.

2011). Thus, “allegations casting doubt on the reliability of . . . sources” that “relate only to events

that occurred after publication” are insufficient to show actual malice at the time of publication.

Biro v. Condé Nast, 807 F.3d 541, 546 (2d Cir. 2015) (affirming grant of motion to dismiss)

(emphasis added).         Because the amended complaint otherwise provides only conclusory

allegations related to actual malice before June and July 2018, Flanagan fails to state a defamation

claim related to statements made prior to those dates.



on . . . perceptions of [a plaintiff’s] performance” are “expressions of opinion” and “cannot be proven false”);
Morrissey v. WTVR, LLC, No. 3:19-CV-747, 2020 WL 110750, at *4–5 (E.D. Va. Jan. 9, 2020) (holding that “fool,”
“clown,” “nonstop, one ring circus,” and “liar” were not actionable); Edwards v. Schwartz, 378 F. Supp. 3d 468, 524–
35 (W.D. Va. 2019) (in context, “liar” and similar statements were non-actionable, noting for example that the
“statement accusing Edwards of causing ‘rifts’ employs precisely the sort of loosely definable or variously
interpretable term that cannot reasonable be interpreted as a statement of fact”) (internal quotation marks omitted).

                                                        18
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 19 of 21 Pageid#: 669




       Flanagan’s claims related to statements made thereafter also fail. For example, the

accountant’s audit still revealed holes in the DSS’s accounting procedures and petty cash policies,

and Flanagan fails to provide facts that allow the plausible inference that it was reckless to loosely

refer to those practices as “corrupt,” even assuming that each usage was defamatory. See Ollman

v. Evans, 750 F.2d 970, 983 (D.C. Cir. 1984) (“Some types of writing or speech by custom or

convention signal to readers or listeners that what is being read or heard is likely to be opinion, not

fact. It is one thing to be assailed as a corrupt public official by a soapbox orator and quite another

to be labelled corrupt in a research monograph detailing the causes and cures of corruption in

public service.”) (footnote omitted).

       The court also believes Flanagan has not pled actual malice as to the Ingram report.

Ingram’s report was allegedly supported by over 20 witness interviews, several of whom

corroborated the others’ allegations. The Ingram report also addressed financial issues that were

not disposed of by either the Commonwealth of Virginia’s investigation into the allegations of a

hostile work environment or the accountant’s audit into a single credit card. For example, the

Ingram report relied, in part, on information gathered after both of those investigations concluded.

See, e.g., Am. Compl. Ex. A at 26–28 (July 17, 2018 statement including allegations of use of

agency vehicle for personal purposes); id. at 32–33 (August 1, 2018 statement alleging the same).

Flanagan does not allege that Ingram invented these sources’ statements, and while she labels the

report as “biased” and “false,” she submits no facts as to why or how it is plausible that Ingram

entertained serious doubts about those sources. Likewise, there is no allegation making it plausible

that Hurt and Scearce entertained serious doubts about those same sources after reviewing

Ingram’s report. Am. Compl. ¶ 45.




                                                  19
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 20 of 21 Pageid#: 670




       In the same way, Flanagan fails to allege facts plausibly explaining why Scearce was

reckless as to the truth of statements of the DSS employees who complained to him about an

allegedly hostile work environment in early 2018, or that Scearce invented the fact that former

employees spoke to him. As a result, Flanagan fails to sufficiently allege that the defendants made

any specific allegedly defamatory statement with actual malice. Compare NASCAR 673 F.3d at

378 (affirming dismissal, and holding that reporting on drug test results, even if there were

explanations for a positive result, did not plausibly show actual malice); Walker v. Beaumont

Indep. Sch. Dist., 938 F.3d 724, 745 (5th Cir. 2019) (affirming dismissal where for example,

plaintiff did not allege “the existence or contents of specific discussions, correspondence, or

supporting documentation provided to any of the media defendants—either prior to or shortly after

the publications in questions—purporting to correct any errors or misstatements in the

publications”); Lemelson v. Bloomberg L.P., 903 F.3d 19, 24 (1st Cir. 2018) (affirming dismissal

where complaint did not allege that reporter “knowingly relied on a source who had a clear motive

to fabricate the story”); with Zimmerman v. Al Jazeera Am., LLC, 246 F. Supp. 3d 257, 283–86

(D.D.C. 2017) (concluding that complaint alleged actual malice where defendants relied on single

source who recanted his allegations multiple times prior to publication and defendants had not

investigated or corroborated his statements, but finding it a “close question”).

       Finally, Flanagan attempts to salvage her theory of actual malice on allegations that the

defendants harbored personal animus towards her or had political motives. This is not enough in

light of the other deficiencies in her pleadings. See NASCAR 674 F.3d at 378 (“The Appellants

go on to point to their allegations that the Appellees intended to harm Mayfield . . . . But these

allegations simply do not suggest that Appellees knew their statements were false or that they were

reckless with respect to their veracity.”). Thus, the court will dismiss the defamation claims against



                                                 20
Case 7:19-cv-00413-GEC Document 46 Filed 05/27/20 Page 21 of 21 Pageid#: 671




Scearce, Hurt, and Ingram for failure to plausibly plead actual malice.6

                                                     Conclusion

         For the reasons stated, the court will grant the individual motions to dismiss filed by Hurt

and Ingram, and will grant in part and deny in part the joint motions filed by Scearce and the

County: Hurt, Ingram, Eanes, Evans, Johnson, and the County are dismissed as defendants in this

case. Likewise, the claims arising under 42 U.S.C. § 1983 against Scearce in his official capacity

as a member of the County Board of Supervisors and the defamation claim against Scearce are

dismissed. However, the claims arising under 42 U.S.C. § 1983 against Scearce in his official

capacity as a member of the Local DSS Board and in his individual capacity survive the instant

motions to dismiss.

         The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to all counsel of record.
                      27th day of May, 2020.
         DATED: This ____


                                                                        Senior United States District Judge




6
          Hurt argues that he is entitled to fees and costs under a Virginia statute that provides immunity to defamation
defendants for statements “regarding matters of public concern that would be protected under the First Amendment to
the United States Constitution”; and (2) not “made with actual or constructive knowledge that they are false or with
reckless disregard for whether they are false.” Va. Code Ann. § 8.01-223.2(A). Because the court dismisses the
claims against Hurt, the statute provides that Hurt “may be awarded reasonable attorney fees and costs.” Va. Code §
8.01- 223.2(B) (emphasis added). The court declines to grant fees and costs, concluding that Hurt has not shown that
such relief is appropriate in this case. See, e.g., ABLV Bank v. Ctr. for Advanced Def. Studies Inc., No. 1:14-CV-
1118, 2015 WL 12517012, at *2 (E.D. Va. Apr. 21, 2015) (noting that the purpose of so-called “Anti-SLAPP” laws
like Virginia’s is to protect plaintiffs from “the chilling effect” of “meritless civil action[s],” which are “intended to
force upon a political opponent the high cost of defending against a lawsuit”). Here, Flanagan’s theory of defamation
is not so meritless such that awarding fees would serve the purposes of § 8.01-223.2.

                                                           21
